UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-7454



In Re:   ALANI OLUSEGUN ARAWOLE,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                     (CR-97-283-L, CA-00-66-L)


Submitted:   March 7, 2003                 Decided:   March 18, 2003


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alani Olusegun Arawole, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alani Olusegun Arawole petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.        He seeks an order from this court

directing the district court to act. The district court entered an

order on February 24, 2003, denying relief as to three of Arawole’s

claims   and   appointing    counsel       for   the   remaining    claims    of

ineffective    assistance   of   counsel.        Accordingly,      because   the

district court has recently taken significant action in Arawole’s

case, we deny the mandamus petition as moot.              We grant leave to

proceed in forma pauperis.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument    would   not   aid    the

decisional process.




                                                             PETITION DENIED




                                       2